Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  “(plural sounds funny with ‘a’ first and second…”) should be removed.  The claim should read “a first and second two-stud interlocking baked food brick”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US-20190299492-A1), in view of Mangano (US-20070277678-A1).
Regarding claims 1, 2, 4, and 5, Kraft teaches a mold for making a comestible [0007].  The mold has a top plate (100a) with body cavities (120).  Each body cavity has stud cavities (132) [Fig 3].  The mold also has a bottom plate (100) comprising base cavities (120) with recess projections (132) inside [Fig 3].  These recess projections align with the stud cavities on the top plate, creating a chamber when the top plate is closed onto the bottom plate [Figures 16C and D].  The stud cavities (132) in the upper plate have the same dimensions as the recess projections (126) as described above, and the recess projections (126) are dimensioned to fit within said stud cavities (132) [0044].  While Kraft does not explicitly state the same orientation of components as the claim, it is understood that the mold of Kraft can be inverted to arrive at the claimed components. 
Kraft does not teach an electric heating element that is in thermal contact with the baked food brick mold or the baked food brick mold being thermostatically controlled.  
Mangano teaches a multifunction electric cooker with variable plates.  These plates include removable waffle pans [Fig 8],[0010].  The top and bottom plates are envisioned to have the same surface which implies they are designed in the same manner [0036], [0037].  The plates have heater channels designed to accept the heating element of the electric cooker, thus placing the heating elements in thermal contact with the plate [Fig 12].  The plates are attached to the cooker via clips [Fig 12], [Fig 13], [0037].  In addition, Mangano teaches using temperature controls to raise or lower the temperature of the individual plates [0034].
It would have been obvious to a person having ordinary skill in the art to combine the mold of Kraft with the electric cooker of Mangano as it would involve combining prior art elements using known methods to achieve predictable results.  Particularly, Mangano teaches a method of adding different plates, including a waffle plate with a variable surface.  Combining Kraft and Mangano would provide the predictable result of a waffle iron that can make edible interlocking bricks.
Regarding claims 6 – 8 and 10, Kraft teaches body cavities comprising one, two, and four stud cavities [0043], [Fig 3].  The body cavities can be arranged on a mold as desired [0046].  The body cavities and stud cavities are aligned with the base cavities and recess projections of a second plate so as one will be received by the other [0050].  It would have been obvious to use whatever number of studs desired and whatever shaped/sized brick mold chamber to create the desired brick as Kraft teaches variability in the design of the mold and the chambers within. 
Regarding claim 9, Mangano teaches the inclusion of gaps/gutters along at least a portion of the outer perimeter of the plate that create channels when the plates are closed on each other [Fig 2], [Fig 8].  The gaps allow for the overflow of excess batter [0036].  It would have been obvious to include the gaps/gutters of Mangano into the mold of Kraft so as to allow for the removal of excess batter.
Regarding claim 11, Kraft teaches the stacking of food bricks by the studs of one block being received by the recesses of another block [0074].  There is no limitation placed on the arrangement of the blocks.  It would have been obvious for a person having ordinary skill in the art to create a mold for body cavities with two or four stud cavities as described above so as to make food bricks with two or four studs.  These blocks could then be arranged to build a desired shape. 
Regarding claims 12 and 13, Kraft teaches studs on food bricks.  The studs are spaced evenly apart regardless of being in a row or column.  These food bricks can be stacked at 90°, meaning the spacing is the same between different blocks [0043].  This is being understood to include two-stud and four-stud food bricks, which then may be arranged as desired.  To create a food brick with this feature, the spacing of stud cavities and recess projections in the mold must also be evenly spaced.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mangano, as applied to claim 1 above, and further in view of Shapiro (US-20140259970-A1).
Regarding claim 3, Kraft and Mangano teach an interlocking food brick machine.  Kraft teaches the studs (126) coming out of the top of the bricks being angled as they come out of the base [Fig 4].  The sidewalls (128) of the studs (126) are at an oblique angle [0055].  
Shapiro shows an interlocking panel system. Side panels (52 and 52) have splines (58 and 60) that run from the bottom to the top of the panel and protruding from the outer surfaces (54 and 56) [Figs 2a and 2b].  The width of the spines (58 and 60) taper outward slightly as the splines (58 and 60) move upward along the outer surfaces (54 and 56).  This creates a self-tightening assembly between the splines (58 and 60) and their corresponding interlocking pieces [0058].  This corresponds to the studs of Kraft (126) alternating with the holes (132) in the body of the block (114) [Fig 3]. 
It would have been obvious to one having ordinary skill in the art to modify the angle of the stud sidewall (128) to meet the desired tightening between stud (126) and recess (132), as Shapiro shows that adjusting the angle into a taper affects tightening.  It is reasonable to conclude that the more the angle is altered, the more the tightness changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799